Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments filed 12/30/2021 modify the scope of claims 1, 13, 16, 19, and 20 by adding previously non claimed elements.  Applicant is helpfully reminded of their continuing obligation to practice candor and good faith in all dealings before the Office.  See MPEP §2000.01.
When amending or adding new claims, applicant’ must show support for the claim amendments.  See MPEP §2163(II)(A).
Applicant has not pointed out where the new (or amended) claim are supported.  The remarks filed12/30/2021 merely present the assertions “no new has been added” This generalized assertion does not clearly point out where the new or amended claims are supported.  A appropriate response is required.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrai et al. (US 20120193608 A1) in view of Li (US 20140306360 A1) and/or Chen (2018/0007324).

    PNG
    media_image1.png
    319
    606
    media_image1.png
    Greyscale

Regarding claims 1, 19, 17 and 20, Forrai et al. discloses a light-receiving device comprising: 
at least one pixel, the at least one pixel including: 
a first electrode 140; 
a second electrode 120;; and 
134 between the first electrode and the second electrode, the photoelectric conversion layer configured to convert infrared light into electric charge, the photoelectric conversion layer having a first section and a second section, the first section being closer to the first electrode than the second section, the second section being closer to the second electrode than the first section, at least one of the first section and the second section having a plurality of surfaces [i.e. top, bottom, sides, etc] (Forrai et al. Fig. 1);
wherin the incident light enters the photoelectric conversion layer through the second electrode 140 (Forrai et al. Fig. 1).
wherein each first electrode140 is electrically isolated from other first electrodes such that each first electrode is provided separately for each pixel, and 
wherein the second electrode 120 comprises a contiguous (note: electrodes are formed in a grid pattern thus are contiguous. Forrai ¶22) material that spans over the plurality of pixels such that the second electrode is provided commonly for the plurality of pixels (Forrai et al. Fig. 1).
Further regarding claim 17 and 20, Forrai et al. may be silent upon wherein the photoelectric conversion layer for a first pixel in the plurality of pixels is sized differently than the photoelectric conversion layer for a second pixel in the plurality of pixels.  At the time of the invention it was known to include a smaller photoelectroncic conversion layer adjacent a first photoelectric conversion layer.  Forming a pixel having a large and small photoelectric conversion layers was and is a conventional way of improving blooming effects.   As per Li et al.  “Saturation of the photodiodes can produce unwanted image smearing due to an effect known as blooming, where excess charge 
As shown in the figures of Li, large area photo conversion layers are formed adjacent small area photo conversion layers as claimed for the generic purpose of mitigating booming by increasing dynamic range of pixel arrays.

For additional support teaching the same concept see also Chen et al. which teaches forming smaller photo conversion layers adjacent large area photo conversion layers.  As also taught in Chen “[w]hite sensor pixels 302 are larger than color sensor pixels 300 and, therefore, are more sensitive to light. Interspersing larger white sensor pixels 302 with smaller color sensor pixels 300 improves the low-light capability and the dynamic range of image sensor 100. Because they are more sensitive, white sensor pixels 302 provide better image quality in dark areas of an image or in low light situations, while color sensor pixels 300 provide better image quality in bright areas of the image or bright light situations. In addition, combining the large white pixels 302 with the smaller color pixels 300 reduces the prevalence of undesirable artifacts, such as blooming, wherein saturated pixels bleed charge to surrounding pixels resulting in a glare on the image.”




 


Regarding claim 2, Forrai et al. in view of Li and/or Chen disclose a light-receiving device according to claim 1, wherein the plurality of surfaces of at least one of the first section and the second section comprise four or more surfaces that are angled  [i.e. top, bottom, left side, right side, etc.  “Angled” includes 90 degree right angles.  Forrai depicts a trapezoidal shape, however a square, rectangle and/or any polygon shape could meet the broad scope of the limitation.]  (Forrai et al. Fig. 1).






Regarding claim 3, Forrai et al. in view of Li and/or Chen disclose a light-receiving device according to claim 1, wherein the plurality of surfaces comprise four surfaces [i.e. top, bottom, sides, etc] (Forrai et al. Fig. 9b).

Regarding claim 4, Forrai et al. in view of Li and/or Chen disclose a light-receiving device according to claim 1, wherein both of the first section and the second section have the plurality of surfaces, and wherein the plurality of surfaces for each section comprise four surfaces (Forrai et al. Fig. 9b).

Regarding claim 5, Forrai et al. in view of Li and/or Chen disclose a light-receiving device according to claim 4, wherein the four surfaces of the first section  133 form respective side faces of a first quadrangular pyramid that has a top on which the first electrode 140 is located, the four surfaces of the second section 136 form respective side faces of a second quadrangular pyramid that has a top on which the photo- electric conversion layer 134 is located (Forrai et al. Figs.1 & 9b).
	

Regarding claim 6, Forrai et al. in view of Li and/or Chen disclose a light-receiving device according to claim 1, wherein the at least one pixel further includes: a first-conductivity-type layer between the photoelectric conversion layer and the first electrode, and in contact with the photoelectric conversion layer along the first section of the photoelectric conversion layer; and a second-conductivity-type layer between the photoelectric conversion layer and the second electrode, and in contact with the (Forrai et al. Figs.1 & 9b).

Regarding claim 7, Forrai et al. in view of Li and/or Chen disclose a light-receiving device according to claim 6, wherein the first-conductivity-type layer has a first set of four or more surfaces that contact the first electrode 140’ (see fig. 8C), at least one of the first set of four or more surfaces comprising a surface, and the second-conductivity-type layer has a second set of four or more surfaces that contact the second electrode 120, at least one of the second set of four or more surfaces comprising a surface (Forrai et al. Figs.1 & 9b).

Regarding claim 8, Forrai et al. in view of Li and/or Chen disclose a light-receiving device according to claim 6, wherein the photo- electric conversion layer includes a compound semiconductor (Forrai et al. ¶24 & Fig.1).

Regarding claim 9, Forrai et al. in view of Li and/or Chen disclose a light-receiving device according to claim 1, wherein the first electrode includes a portion that conforms to a shape of the first section and the second electrode includes a portion that conforms to a shape of the second section (Forrai et al. Figs. 1, 8C & 9b).

Regarding claim 10, Forrai et al. in view of Li and/or Chen disclose a light-receiving device according to claim 9, wherein the shape of the first section is one of a (Forrai et al. Figs.1, 8C & 9b).




Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrai in view of Li in view of Myong et al. (US 20130061915 A1).


Regarding claim 11, Forrai et al. in view of Li and/or Chen disclose a light-receiving device according to claim 6, however is silent upon wherein the first- conductivity-type layer and the second-conductivity-type layer each include a material that has a refractive index smaller than a refractive index of a material included in the photoelectric conversion layer.  Forrai may not provide any discussion regarding index of refection of the material.  Index of refraction (n) tuning between layers is however obvious if not expected when working with any layers which transmit light.  Index of refraction is a generically known property of materials which is implicitly adjusted and accounted for in order to optimize internal reflection and transmission of a wavelength between layers.
For generic support and demonstration of reducing n between layers of a analogous device see Myong et al. paragraph 66, which teaches a solar cell where n is lowered for each layer approaching the backside reflective electrode.  This is merely to optimize internal reflection and transmission in order to maximize the efficiency of the conversion region of the device.

At the time of the invention it would be a obvious modification to one of ordinary skill in the art to allow for n for each layer decrease in value as each layer closer to a electrode, as decreasing n in such manner is known to increase efficiency of the conversion layer as the arrangement optimizes internal reflection at the interfaces of the layers.



Claims 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrai et al. in view of Li and/or Chen in view of Myong in view of Shakuma et al. (US 6,011,271).

Regarding claim 12, Forrai et al. in view of Li and/or Chen disclose a in view of Myong. disclose a light-receiving device according to claim 10, however may be silent upon wherein the first- conductivity-type layer and the second-conductivity-type layer each include indium phosphide (InP).  At the time of the invention InP was a known material used for the purpose of forming photo conversion devices.  See Shakuma Col. 9 lines 35+ which teaches InP is a known conventional III-V material known to be used for the layers.  Shakuma teaches InP as one of various functional equivalent to the material taught in Forrai and Myong.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to a known III-V material such as InP since it has been held to be In re Leshin, 125 USPQ 416.


Regarding claim 13, Forrai et al. in view of Li and/or Chen in view of Myong in view of Shakuma et al. disclose a light-receiving device according to claim 6, further comprising: an insulating film, wherein the at least one pixel comprises a plurality of pixels, and the photoelectric conversion layers of the respective pixels are separated from each other by the insulating film (Forrai et al. ¶25 – i.e. dielectric located on the facets).

Claims 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrai in view of Li in view of Myong et al in view of Shakuma et al. in view of Jones et al. (US 8846432 B2).

Regarding claim 14, Forrai in view of Li in view of Myong et al in view of Shakuma disclose a light-receiving device according to claim 13, however wherein the insulating film has a refractive index smaller than a refractive index of each of the first-conductivity-type layer and the second conductivity-type layer.  Selection of generic Silicon Oxide would meet the parameters of the claim.  Forrai is however silent upon specific materials.    As demonstrated and disclosed in Jones et al., which teaches a (Jones Col. 5 lines 15-25)
Silicon oxide which has a refractive index of around 1.5, the semiconductor materials such as InP is 3.1.  Even though the art is silent upon the properties, the disclosed materials have the properties meeting the limitation.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to select silicon oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.



Regarding claim 16, Forrai in view of Li in view of Myong et al in view of Shakuma in view of Jones disclose a light-receiving device according to claim 13, further comprising: a second insulating film that isolates the first electrodes from one another (Forrai et al. ¶25 – i.e. dielectric located on between electrical contacts).



Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrai in view of Li in view of Myong et al in view of Shakuma et al. in view of Jones et al. in view of Tian (US 20110226934 A1).


Regarding claim 15, Forrai in view of Li in view of Myong et al in view of Shakuma et al. in view of Jones et al. disclose a light-receiving device according to claim 13, however are silent upon the capability of light receiving devices further comprising a light-blocking film provided between [[the]] pixels in the plurality of pixels that are adjacent to each other.
	At the time of the invention this feature would be a obvious expected variant in the art.  Light blocking layers were known in the art as a conventional option to mitigate cross talk between pixels.  One of ordinary skill in the art desiring low cross talk would be expected to modify a device without blocking layers to include blocking layers for the generic and expected resultant benefit of blocking layers.  For support teaching and demonstrating this known option to achieve the known beneficial result see Tian paragraph 85.
Tian ¶[0085] teaches “Embodiments include an image sensor wherein optical isolation among pixel regions is achieved using a light-blocking layer disposed in the horizontal plane substantially at the boundary between the pixel regions.” Which is “means of reducing optical crosstalk among pixels by incorporating light-blocking layers” (Tian ¶20).





Regarding claim 18, Forrai in view of Li in view of Myong et al in view of Shakuma et al. in view of Jones et al. in view of Tian disclose a light-receiving device according to claim 17, wherein the first photoelectric conversion layer for the first pixel is larger than the second photoelectric conversion layer for the second pixel, however may merely be silent upon wherein the first pixel detects infrared light and the second pixel detects visible light.
As shown in Tian, pixels of imaging devices are known to have both IR an visible spectrum pixels.  As shown in futures 4M-4N pixels may be RGB and IR pixels.  RGB visible spectrum are understood to be made up of at least 3 smaller pixels, each for the visible ranges or red, blue green (see Tian figs 4O and 4P).   From the relative scale of the pixels in figures 4M and 4N, he sub pixels R, G, and B are strongly suggested and understood to be smaller than the IR pixel.  Note that paragraph 11 explicitly states figures 4G-4L show pixels of different sizes, thus it would be inferred the analogous 
In view of Tian, it would be a obvious capability to modify the device such that smaller pixels may be tuned to visible spectrums and larger pixel areas may be tuned to IR spectrums, as these types of pixel arrangements were known and used in the imaging device art at the time of the invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



1/7/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822